Per Curiam.
Rule 20 of the rules of this Court provides for certification of “a question or questions of law” arising in the court below.
Paragraph (2) of that rule, Del. C. provides:
“Certifications will be allowed in criminal causes only when in the opinion of the Court there are unusual and compelling public reasons for so doing.”
The first question certified to us involves the constitutionality of the infliction of corporal punishment. In the light of the history set forth in the comments of the trial judge in the certification, the only unusual or compelling circumstance here would appear to be the public interest recently manifested in the subject since the re-imposition on November 13, 1962, of a sentence originally imposed on December 4, 1961. Though some of this interest may have been artificially stimulated, that is immaterial, since it is clearly desirable to settle the State law upon the certified question.
None of the other questions certified presents any unusual or compelling circumstance justifying certification.
We note that the trial court has attached to the certification copies of petitions and motions filed by the Attorney General and by defendant’s counsel including, among other things, suggested questions for certification and also copies of papers relating to the probation record of the defendant. One of these motions is to admit “expert testimony” on questions of penology — obviously irrelevant to the constitutional question.
None of these papers is relevant to the question certified and accepted, and none will be considered.